

116 HR 4288 IH: Teacher Diversity and Retention Act
U.S. House of Representatives
2019-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4288IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2019Mr. Gallego (for himself, Mr. Cisneros, Mrs. Hayes, and Ms. Houlahan) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to establish the Honorable Augustus F. Hawkins Centers of
			 Excellence, and for other purposes.
	
 1.Short titleThis Act may be cited as the Teacher Diversity and Retention Act. 2.Honorable Augustus F. Hawkins Centers of ExcellencePart B of title II of the Higher Education Act of 1965 (20 U.S.C. 1031 et seq.) is amended to read as follows:
			
				BEnhancing Teacher Education
 230.Authorization of appropriationsThere are authorized to be appropriated to carry out this part $100,000,000 for fiscal year 2020 and each of the 5 succeeding fiscal years.
					1Honorable Augustus F. Hawkins Centers of Excellence
 231.FindingsCongress finds the following: (1)Our Nation’s schools are experiencing a severe diversity gap that negatively impacts student achievement and school culture—50 percent of current students are from minority groups while only 18 percent of teachers are from such groups, according to a 2016 study by the Brookings Institution.
 (2)A 2016 report conducted by the Department of Education shows that teachers of color tend to provide more culturally relevant teaching and better understand the situations that students of color may face. These factors help develop trusting teacher-student relationships. Researchers from Vanderbilt University also found that greater racial and ethnic diversity in the principal corps benefits students, especially students of color.
 (3)Minority teachers and school leaders can also serve as cultural ambassadors who help students feel more welcome at school or as role models.
 (4)Research shows that increasing diversity in the teaching profession can have positive impacts on student educational experiences and outcomes. Students of color demonstrate greater academic achievement and social-emotional development in classes with teachers of color. Studies also suggest that all students, including White students, benefit from having teachers of color because they bring distinctive knowledge, experiences, and role modeling to the student body as a whole.
 232.PurposeThe purpose of this subpart is to strengthen and expand the recruitment, training, and retention of diverse candidates into the teaching profession.
 233.Eligible institution definedIn this subpart, the term eligible institution means an institution of higher education that has a teacher or school leader preparation program that is a accredited by the State and that is—
 (1)a part B institution (as defined in section 322); (2)a Hispanic-serving institution (as defined in section 502);
 (3)a Tribal college or university (as defined in section 316); (4)an Alaska Native-serving institution (as defined in section 317(b));
 (5)a Native Hawaiian-serving institution (as defined in section 317(b)); (6)a predominantly black institution (as defined in section 318);
 (7)an Asian-American and Native American Pacific Islander-serving institution (as defined in section 320(b));
 (8)a Native American-serving, nontribal institution (as defined in section 319); (9)a consortium of any of the institutions described in paragraphs (1) through (8); or
 (10)any institution described in paragraphs (1) through (8) in which a center of excellence established under section 234 is located, in partnership with any other institution of higher education.
							234.Augustus F. Hawkins Centers of Excellence
 (a)Program authorizedFrom the amounts provided to carry out this subpart, the Secretary shall award grants, on a competitive basis, to eligible institutions to establish centers of excellence.
 (b)Use of fundsAn eligible institution shall use a grant received under this subpart to ensure that programs offered at a center of excellence established by such institution prepare current and future teachers or school leaders to be profession-ready, and meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14) of the Individuals with Disabilities Education Act (20 U.S.C. 1412(a)(14)(C)), by carrying out one or more of the following activities:
 (1)Implementing reforms within teacher or school leader preparation programs to ensure that such programs are preparing teachers or school leaders who meet such applicable State certification and licensure requirements or qualifications, are using evidence-based instructional practices to improve student academic achievement, by—
 (A)retraining or recruiting faculty; and (B)designing (or redesigning) teacher or school leader preparation programs that—
 (i)prepare teachers or school leaders to serve in low-performing schools and close student achievement gaps, and that are based on rigorous academic content, evidence-based research, and challenging State academic standards as described in section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)); and
 (ii)promote effective teaching skills. (2)Providing sustained and high-quality preservice clinical experience, including the mentoring of prospective teachers by teacher leaders, substantially increasing interaction between faculty at institutions of higher education and new and experienced teachers, principals, school leaders, and other administrators at elementary schools or secondary schools, and providing support, including preparation time, for such interaction.
 (3)Developing and implementing initiatives to promote retention of teachers who meet such applicable State certification and licensure requirements or qualifications, and principals and other school leaders, including minority teachers, principals and other school leaders, including programs that provide—
 (A)teacher or principal and other school leader mentoring; and (B)induction and support for teachers and principals and other school leaders during their first three years of employment as teachers, principals, or other school leaders, respectively.
 (4)Awarding scholarships based on financial need to help students pay the costs of tuition, room, board, and other expenses of completing a teacher or other school leader preparation program, not to exceed the cost of attendance as defined in section 472.
 (5)Disseminating information on effective practices for teacher or other school leader preparation and successful teacher or other school leader certification and licensure assessment preparation strategies.
 (6)Activities authorized under section 202. (c)ApplicationAny eligible institution desiring a grant under this subpart shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require.
 (d)Limitation on administrative expensesAn eligible institution that receives a grant under this subpart may use not more than 2 percent of the funds provided to administer the grant.
 (e)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out this subpart. 2Preparing Well-Rounded Teachers 241.Well-rounded teaching grants (a)FindingsCongress finds that—
 (1)students have diverse learning needs and teachers must be prepared to provide a high-quality, equitable education to every child;
 (2)improving the pedagogical competencies, behavior management skills, and cultural competencies of teacher candidates prepares them to effectively teach students from diverse backgrounds and increases the likelihood they will remain in the profession; and
 (3)teachers who hold dual certification and receive training in social and emotional learning competencies and nonexclusionary, positive behavior management practices are better prepared to create a supportive school climate and meet the needs of all students, including English learners, racially diverse students, students with disabilities, low-income students, and students who have experienced trauma.
 (b)PurposeThe purpose of this subpart is to— (1)strengthen and expand teacher preparation programs that embed dual certification for teacher candidates in special education; and
 (2)strengthen and expand teacher preparation programs that embed training on social and emotional learning competencies and nonexclusionary, positive behavior management practices to teacher candidates.
								(c)Authorization of program
 (1)In generalFrom the amounts provided to carry out this subpart, the Secretary shall award grants, on a competitive basis, to eligible partnerships to improve the preparation of general education teacher candidates to ensure that such teacher candidates possess the knowledge, skills, and credentials necessary to effectively instruct students with disabilities in general education classrooms, and an understanding of positive behavior-management practices that reduce the use of exclusionary and aversive disciplinary practices and create a supportive school climate.
 (2)Duration of grantsA grant under this subpart shall be awarded for a period of not more than 5 years. (3)Non-federal shareAn eligible partnership that receives a grant under this subpart shall provide not less than 25 percent of the cost of the activities carried out with such grant from non-Federal sources, which may be provided in cash or in-kind.
 (d)Definition of eligible partnershipIn this section, the term eligible partnership means a partnership that— (1)shall include—
 (A)one or more departments or programs at an institution of higher education— (i)that prepare elementary or secondary general education teachers;
 (ii)that have a program of study that leads to an undergraduate degree, a master’s degree, or completion of a postbaccalaureate program required for teacher certification; and
 (iii)the profession-ready graduates of which meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act;
 (B)a department or program that has expertise in special education at an institution of higher education; and
 (C)a high-need local educational agency; and (2)may include—
 (A)a department or program of mathematics, earth or physical science, foreign language, or another department at the institution that has a role in preparing teachers; or
 (B)a nonprofit, research-based organization. (e)ActivitiesAn eligible partnership that receives a grant under this section—
 (1)shall use the grant funds to— (A)develop or strengthen an undergraduate, postbaccalaureate, or master’s teacher preparation program by integrating special education pedagogy into the general education curriculum and academic content that result in applicable dual State certification for teacher candidates who complete the program;
 (B)develop or strengthen an undergraduate, postbaccalaureate, or master’s teacher preparation program by embedding social and emotional learning strategies and nonexclusionary, positive behavior-management practices into the general education curriculum and academic content;
 (C)provide teacher candidates participating in the program under subparagraph (A) with skills related to—
 (i)response to intervention, positive behavioral interventions and supports (including eliminating the use of aversive interventions such as seclusion and restraints), differentiated instruction, and data-driven instruction (including the use of data to identify and address disparities in rates of discipline among student subgroups);
 (ii)universal design for learning; (iii)determining and utilizing accommodations for instruction and assessments for students with disabilities;
 (iv)collaborating with stakeholders such as special educators, related services providers, out-of-school time providers, and parents, including participation in individualized education program development and implementation;
 (v)appropriately utilizing technology and assistive technology for students with disabilities; and (vi)effectively and equitably using technology for digital and blended learning;
 (D)provide teacher candidates participating in the program under subparagraph (B) with skills related to—
 (i)social and emotional learning competencies; (ii)positive behavior interventions and supports or multitiered systems of support;
 (iii)trauma-informed care; (iv)evidenced-based restorative justice practices; and
 (v)culturally responsive teaching and anti-bias training that is evidence-based; and (E)provide extensive clinical experience for participants described in subparagraphs (A) and (B) with mentoring and induction support throughout the program that continues during the first 2 years of full-time teaching.
									(f)Application
 (1)Application RequirementsAn eligible partnership seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application shall include—
 (A)a self-assessment by the eligible partnership of the existing teacher preparation program at the institution of higher education and needs related to preparing general education teacher candidates to instruct students with disabilities; and
 (B)an assessment of the existing personnel needs for general education teachers who instruct students with disabilities, performed by the local educational agency in which most graduates of the teacher preparation program are likely to teach after completion of the program under subsection (e)(1).
									(2)Peer review
 (A)In generalThe Secretary shall convene a peer review committee to review applications for grants under this subpart and to make recommendations to the Secretary regarding the selection of eligible partnerships for such grants.
 (B)MembershipMembers of the peer review committee shall be recognized experts in the fields of special education, social and emotional learning, teacher preparation, and general education and shall not be in a position to benefit financially from any grants awarded under this section.
 (g)Equitable geographic distributionIn awarding grants under this subpart, the Secretary shall, to the maximum extent possible, provide for an equitable geographic distribution of such grants.
							(h)Evaluations
								(1)By the partnership
 (A)In generalAn eligible partnership receiving a grant under this subpart shall conduct an evaluation at the end of the grant period to determine—
 (i)the effectiveness of the general education teachers who completed a program under subsection (c)(1) with respect to instruction of students with disabilities in general education classrooms; and
 (ii)the systemic impact of the activities carried out by such grant on how each institution of higher education that is a member of the partnership prepares teachers for instruction in elementary schools and secondary schools.
 (B)Report to the secretaryEach eligible partnership performing an evaluation under subparagraph (A) shall report the findings of such evaluation to the Secretary.
 (2)Report by the secretaryNot later than 180 days after the last day of the grant period for which an evaluation was conducted under paragraph (1), the Secretary shall make available to the authorizing committees and the public the findings of the evaluations submitted under paragraph (1), and information on best practices related to effective instruction of students with disabilities in general education classrooms.
								.
		